Dear Secretary Carnahan:
This opinion letter responds to your request dated March 11, 2010, for our review under § 116.334, RSMo, of a proposed summary statement prepared for the petition submitted by Steven Reed regarding a proposed amendment to Article IV, Section 17 of the Missouri Constitution. The proposed summary statement is as follows:
  Shall the Missouri Constitution be amended to allow voters to recall elected state officers?
Pursuant to § 116.334, RSMo, we approve the legal content and form of the proposed statement. Because our review of the statement is mandated by statute, no action that we take with respect to such review should be construed as an endorsement of the petition, nor as the expression of any view regarding the objectives of its proponents.
  Very truly yours,
  _________________________  CHRIS KOSTER
Attorney General